DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s claims 1-22 in “Claims - 10/27/2021” are pending for prosecution, of which, claims 11-20 had been withdrawn, and  claims 1-10 and 21-22 are being examined on their merits. 
Response to Arguments 
Applicant's arguments “Remarks - 10/27/2021- Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive for the claims 1-10 and 21-22. 
Examiner respectfully disagrees with the Applicant’s assertion that “neither Schirmer nor Lowe, alone or in combination, discloses all the elements of claims 1 and 21, because Schirmer does not teach or suggest a first chamber associated with forming an oxidized layer, and a second chamber associated with bonding a cap to the substrate” (remarks on pages 6-7), because of the following: 
Firstly, examiner likes to note MPEP 2112.02.I stating “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986);
Secondly, the Non-Final Rejection - 07/27/2021, cited from Schirmer, teaches the same  device as claimed in 1, specifically, forming an oxidized layer, and bonding a cap to the substrate” are being disclosed with sufficient specificity, therefore it can be assumed the device will inherently perform the claimed process. It is to be noted that the prior art description .i.e., ipsis verbis, such as first and second chambers are not required to understand the process steps (See Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972). Moreover, Examiners would like to note that MPEP § 2141.02. VI “A prior art reference must be considered in its entirety, i.e., as a whole, W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984); and 
Finally, Though ipsis verbis, of first/second chambers are not required, the rejection cited first chamber as 36 where forming an oxidized layer (step 408) of the platinum-group metal ([0046]) on an outer surface of each of the one or more contacts (28a) which was detailed in paragraph [0033] as the chamber 36 oxidizes any metallic lead in. the second chamber is detailed in [0060] where in the wafers and chuck assembly may be held within a chamber (not shown), steps of  bonding (steps 410-418; Fig 6; [0050,0059]; see also 902) a cap (34; Fig 2A) to the substrate, thereby 

As, Applicant's other arguments, for independent claim 21 is the same as claim 1, and for dependent claims are based on the patentability of the independent claim 1/21 (remarks on page 7), no further response is put forward for those.
As claims 1-10 and 21-22 have not been amended, and Applicant's arguments are not persuasive, this Office Action maintains the rejection under 35 U.S.C. 102(a) (1) for reasons of record.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (18; Fig 2A; [0032]) = (element 18; Figure No. 2A; Paragraph No. [0032]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-10 and 21-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by IDS submitted prior art Schirmer; Mark et al., (US 20100068854 A, of record; hereinafter Schirmer) with evidence from Lowe, JR.; Randall D. et al., (US 20190275516 A, of record; hereinafter Lowe).
Regarding claim 1, Schirmer teaches a method ([0006,],[0041+]) of fabricating and packaging an ohmic micro-electro-mechanical system (MEMS) switch device (16; Fig 4; [0065]), comprising (see the entire document, Figures 4-5, 9  along with Figures 1-3, 6-9 as referenced in the art, specifically, as cited below): 

    PNG
    media_image1.png
    442
    260
    media_image1.png
    Greyscale

Schirmer Figure 4.
constructing (steps 402/406; Fig 4; [0044,0046]) the ohmic MEMS switch device (16; Fig 2A; [0032]) on a substrate (18), the ohmic MEMS switch device having one or more contacts (28A; [0046]) that consist of a platinum-group metal ([0035, 0042]); 
within a first chamber, forming an oxidized layer (step 408) of the platinum-group metal ([0046]) on an outer surface of each of the one or more contacts (28a); 
within a second chamber , bonding (steps 410-418; Fig 6; [0050,0059]; see also 902) a cap (34; Fig 2A) to the substrate, thereby hermetically sealing the ohmic MEMS switch device within a sealed cavity ([0084]) formed by the cap and the substrate, the bonding occurring in a bonding atmosphere that has a proportion of oxygen within a range of 0.05% to 30%, such that, after the ohmic MEMS switch device has been hermetically sealed within the sealed cavity, a cavity atmosphere within the sealed cavity has a proportion of oxygen within the range of 0.05% to 30% ([0077]) see  MPEP 2144.05, I).
Regarding claim 2, Schirmer  as applied to the method of claim 1, further teaches, wherein the substrate and the cap each comprises an insulating material ([0086]).  
Regarding claim 3, Schirmer  as applied to the method of claim 1, further teaches, wherein ([0035, 0042]) the platinum-group metal is ruthenium (Ru), and the oxidized layer of the platinum-group metal is ruthenium dioxide (RuO2).  
Regarding claim 4, Schirmer  as applied to the method of claim 1, further teaches, wherein ([0043+]) constructing the ohmic MEMS switch device further comprises forming the ohmic MEMS switch device on the substrate using a thin-film microfabrication process.  
Regarding claim 5, Schirmer  as applied to the method of claim 1, further teaches, wherein forming the oxidized layer of the platinum-group metal on the outer Step 408; [0047]) on the ohmic MEMS switch device.  
Regarding claim 6, Schirmer  as applied to the method of claim 1, further teaches,, further comprising performing an oxygen plasma ash cleaning procedure ([0046]) on the ohmic MEMS switch device, after forming the oxidized layer of the - 14 - 3097740.v1Docket No. 5575.1003-000 platinum-group metal on the outer surface of the one or more contacts, to enhance the oxidized layer of the platinum-group metal on the outer surface of the one or more contacts.  
Regarding claim 7, Schirmer  as applied to the method of claim 1, further teaches, wherein the bonding atmosphere has a proportion of oxygen within a range of 0.05% to 30% ([0077] see  MPEP 2144.05, I).  
Regarding claim 8, Schirmer  as applied to the method of claim 1, further teaches, wherein bonding the cap to the substrate further comprises subjecting the cap and the substrate to a bonding temperature, and pressing the cap and the substrate together with a bonding force, according to a profile that characterizes the bonding temperature and the bonding force with respect to time ([0072]).  
Regarding claim 9, Schirmer  as applied to the method of claim 1, further teaches, wherein the substrate is one of a plurality of substrates on a first wafer, and the cap is one of a plurality of caps on a second wafer, and bonding the cap to the substrate further comprises subjecting the first wafer and the second wafer to a bonding temperature ([0074]), and pressing the first wafer and the second wafer together with a bonding force, according to a profile that characterizes the bonding temperature and the bonding force with respect to time.  
Regarding claim 10, Schirmer  as applied to the method of claim 1, further teaches, wherein the bonding atmosphere further comprises one or both of (i) nitrogen (N2) ([0061]) and (ii) a noble inert gas.
Regarding claim 21, Schirmer teaches a method ([0006,],[0041+]) of fabricating and packaging an ohmic micro-electro-mechanical system (MEMS) switch device, (16; Fig 4; [0065]), comprising (see the entire document, Figures 4-5, 9  along with Figures 1-3, 6-9 as referenced in the art, specifically, as cited below)
constructing (steps 402/406; Fig 4; [0044,0046]) the ohmic MEMS switch device constructing (steps 402/406; Fig 4; [0044,0046]) the ohmic MEMS switch device (16; Fig 2A; [0032])  on a fused silica substrate (construed from [0053]) using a thin-film microfabrication process, the ohmic MEMS switch device having one or more contacts (28A; [0046]) that consist of ruthenium (Ru); 
within a first chamber, forming (step 408)  a layer of ruthenium dioxide (RuO2) ([0046]) on an outer surface of each of the one or more contacts (28a); 
within a second chamber, bonding a fused silica cap to the fused silica substrate, thereby hermetically sealing the ohmic MEMS switch device within a sealed cavity formed by the cap and the substrate, the bonding(steps 410-418; Fig 6; [0050,0059]; see also 902) occurring in a bonding atmosphere that has a proportion of oxygen within a range of 0.05% to 30%, such that, after the ohmic MEMS switch device has been hermetically sealed within the sealed cavity  ([0084]), a cavity atmosphere within the sealed cavity has a proportion of oxygen within the range of 0.05% to 30% ([0077]) see  MPEP 2144.05, I). 
steps 410-418; Fig 6; [0050,0059]; see also 902) a cap (34; Fig 2A) to the substrate, thereby hermetically sealing the ohmic MEMS switch device within a sealed cavity ([0084]) formed by the cap and the substrate, the bonding occurring in a bonding atmosphere that has a proportion of oxygen within a range of 0.05% to 30%, such that, after the ohmic MEMS switch device has been hermetically sealed within the sealed cavity, a cavity atmosphere within the sealed cavity has a proportion of oxygen within the range of 0.05% to 30% ([0077]) see  MPEP 2144.05, I).
Regarding claim 22, Schirmer as applied to the method of claim 21, further teaches, (the method) further comprising performing an oxygen plasma ash procedure (Step 408; [0047]) on the ohmic MEMS switch device, after forming the RuO2 on the outer surface of the one or more contacts, to enhance the RuO2 on the outer surface of the one or more contacts.

Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 23, 2021